Citation Nr: 1121394	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  10-32 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Whether the character of the appellant's service is a bar to VA benefits.  

2.  Entitlement to a home loan guaranty by the Department of Veterans Affairs.  


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The appellant served from May 1980 to October 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant reports that he was previously approved for a VA loan in 1993; and, that loan has since been repaid and released.  This raises the possibility that there was a previous favorable determination as to the character of his service.  Such a determination would be final and binding, unless there was clear and unmistakable error in the original decision.  38 C.F.R. § 3.104(c), (d) (2010).  Under these circumstances, the folder for the 1993 home loan guaranty should be recalled and reviewed.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should obtain the folder for the 1993 home loan guaranty and determine if there was a previous determination as to the character of the appellant's discharge.  

2.  Thereafter, the AOJ should readjudicate this claim in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


